No. 89-240
               IN THE SUPREME COURT OF THE STATE OF MONTANA
                                   1989

MILK RIVER PRODUCTION CREDIT ASSOCIATION,
a federal instrumentality,
              Plaintiff and Respondent,
       -vs-
BIG HOOK LAND & CATTLE COMPANY, a Montana
corp.; HAROLD GOOLSBEE, JR., ALYCE GOOLSBEE;
SHERLEE T. GRAYBILL; GRAYBILL, OSTREM, WARNER
AND CROTTY; JOHN H. LEEDS, D.V.M.,
              Defendants and Appellants.

BIG HOOK LAND   & CATTLE CO., et al.,
                Counterclaimants and Third-Party
                Plaintiffs and Appellants,
       -vs-
MILK RIVER PRODUCTION CREDIT ASSOCIATION,
a federal instrumentality,
              Counterclaim Defendants and Third-
              Party Defendants and Respondents.


APPEAL FROM:    District Court of the Twelfth Judicial District,
                In and for the County of Hill,
                The Honorable John Warner, Judge presiding.
COUNSEL OF RECORD:
       For Appellant:
                Leo Graybill, Jr.; Graybill, Ostrem, Warner    &   Crotty,
                Great Falls, Montana
         For Respondent:
                Gary S. Deschenes; Alexander, Baucus   &   Linnell,
                Great Falls, Montana


                                   Submitted on Briefs: Aug. 31, 1989
                                     Jecdd
                                      ).ie:    October 25, 1989

Filed:
Justice Fred J. Weber delivered the Opinion of the Court.

     Defendants Harold and Alyce Goolsbee appeal a grant of
partial summary judgment entered against them by the Twelfth
Judicial District Court, Hill County, Montana. Because the
partial summary judgment was not a final order and was not
certified to this Court pursuant to Rule 54 (b), M.R.Civ.P.,
we dismiss the appeal without prejudice.
     On November 14, 1985, Milk River Production Credit
Association (Milk River PCA) brought a foreclosure action
against Big Hook Land and Cattle Company, Harold and Alice
Goolsbee, and several other defendants. The Goolsbees filed
an answer and counterclaim in February 1986, alleging a
breach of the duty of good faith and fair dealing, the need
for an accounting, nonconsideration for subordination of
mortgage, and other assertions. On March 4, 1986, Milk River
PCA moved to strike affirmative defenses and to dismiss
counterclaims. This motion was granted after oral argument.
     Milk River PCA then filed a motion for summary judgment
against all defendants on September 2 9 , 1986. After a hear-
ing on this motion in October 1986, the District Court ruled
from the bench that summary judgment would be granted against
all defendants. The day after the hearing Big Hook Land and
Cattle Company filed for bankruptcy. No written order was
ever filed against any party at that time.
     Over two years later, on January 18, 1989, the District
Court entered partial summary judgment against defendants
Harold Goolsbee and Alyce Goolsbee. No order has been en-
tered against any defendant other than the Goolsbees. Fur-
ther, the Goolsbees did not request that the District Court
certify the order pursuant to Rule 54(b), M.R.Civ.P.
     On appeal the Goolsbees raise issues regarding certain
discovery rulings by the District Court.      They also allege
that the District Court erred in dismissing defendants'
defenses and counterclaims by determining that the state
court did not have jurisdiction since Milk River PCA is a
federal instrumentality. We do not reach these issues since
we conclude that the Goolsbees' appeal is premature.
      An appeal may he taken from a "final order," Rule 1,
M.R.App.P., or the district court may certify an order for
appeal pursuant to Rule 54 (b), M.R.Civ.P., which states:

          Judgment upon multiple claims or involving
     multiple parties. When multiple claims for relief
     or multiple parties are involved in an action, the
     court may direct the entry of a final judgment as
     to one or more but fewer than all of the claims or
     parties only upon an express determination that
     there is no just reason for delay and ,upon an
     express direction for the entry of judgment.     In
     the absence of such determination and direction,
     any order or other form of decision, however desig-
     nated, which adjudicates less than all the claims
     or the rights and liabilities of less than all the
     parties shall not terminate the action as to any of
     the claims or parties, and the order or other form
     of decision is subject to revision at any time
     before the entry of judgment adjudicating all the
     claims and the rights and liabilities of all the
     parties.
      This Court has repeatedly emphasized that a judgment
which leaves undetermined the liability of one or more defen-
dants cannot be appealed unless it is expressly made final
upon a determination that there is no just reason for delay.
Roy v. Neibauer (1980), 188 Mont. 81, 85, 610 ~ . 2 d1185,
1188.
     Appellants urge that Milk River PCA has treated this as
a final order in that this Montana judgment has been entered
in California against the Goolsbees. They contend that Milk
River PCA is therefore estopped from raising the certifica-
tion issue.     Appellants misunderstand the certification
requirement.   It is not a mere formality, as stated in the
recent case of McDonald v. Unirex, Inc. (1986), 221 Mont.
153, 154-55, 721 P.2d 302, 303:

    We dismissed the appeal in Neibauer because no
    attempt was made to comply with the certification
    requirements of Rule 54(b).    In that case, as an
    aid to practitioners, we set out the factors which
    we will consider in reviewing a Rule 54(b) certifi-
    cation. Since that time, we have refused to con-
    sider several appeals in which the certification
    requirements were partially, but not adequately
    met. Montana practitioners are held on notice that
    the Rule 54 (b) certification requirement is not
    viewed by this Court as a mere formality, but as a
    necessary and valuable tool for preventing piece-
    meal litigation and waste of the resources of both
    litigants and the courts.      (Citations omitted. )
Accordingly, this   appeal i                   t prejudice.